Citation Nr: 0119866	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action by the 
RO that, among other things, denied service connection for a 
back disorder.  The case is before the Board for appellate 
consideration at this time.  


REMAND

The veteran has contended that she has a chronic back 
disorder as a result of an injury to her low back sustained 
during service.  Service medical records reveal that she was 
seen in early August 1991 with complaints of progressively 
increasing low back pain since she pulled a muscle while 
lifting a patient four days earlier.  Motion in the low back 
was minimally restricted due to back pain.  Tenderness and 
tension in the low back was reported in the lumbar paraspinal 
muscles.  The assessment was low back strain.  On her May 
1992 examination prior to service discharge the veteran's 
spine was evaluated as normal.  In the report of medical 
history it was noted that the veteran had been experiencing 
recurrent low back pain since 1991 secondary to heavy 
lifting.  It was noted that she had received physical therapy 
for this problem and it was also reported that the veteran 
took Motrin with good results and used a back brace 
occasionally.  

During a private psychiatric evaluation in August 1996 the 
veteran gave a history of back pain related to an assault 
which had occurred several months earlier at her place of 
employment.  An assessment of back strain was reported.  

On a VA orthopedic examination conducted in August 1997 the 
veteran complained of low back pain and gave a history of 
injuring her back in a fall sustained during service.  She 
reported that her back pain increased after a patient at the 
VA hospital where she worked assaulted her.  She said that 
she was thereafter treated with medication and physical 
therapy.  During the examination, it was reported that an x-
ray of the low back was normal.  The diagnoses of the 
examination included a history of contusion to the lower 
back.

In November 1998 private clinical records were received that 
documented treatment from July 1996 to November 1996 for back 
pain following an assault at work.  In September 1997 the 
veteran was again treated for back pain after she slipped and 
hurt her back.  

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-
99 (2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107).  Accordingly, the issue currently before the Board on 
appeal in this case must also be remanded to the RO so that 
it can adjudicate the issue certified for appeal in light of 
this recent statutory provision.  

The VCAA has imposed additional obligations on VA to ensure 
that assistance is provided to the veteran in developing 
evidence essential to her claim.  The RO should therefore 
ensure that all development requested below has been 
undertaken, and also ensure that all development and 
notification requirements are in compliance with VCAA.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision in regard to the issue currently 
certified for appeal at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

Accordingly, the Board directs the attention of the RO to the 
various changes in adjudication procedures arising from the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  It is also noted that there are 
various avenues of further development which should be 
explored in order to ensure compliance with VA's duty to 
assist.  

First, the appellant should be notified of what evidence is 
necessary in order to establish her claim for service 
connection for a low back disability.  It is particularly 
noted in this regard that the record at present contains no 
clinical records of any sort documenting treatment for a back 
complaint from the time of the veteran's service discharge in 
May 1992 to July 1996 when she received treatment for back 
pain that was apparently caused by a recent injury.  It is 
also noted that a field transmittal sheet was received in 
August 1998 that suggests that clinical records documenting 
treatment for the veteran's back disorder at a VA facility 
exist that are not currently in the claims folder.  An 
attempt should be made to obtain records of such treatment, 
if available, prior to further appellate consideration of the 
issue of service connection for the veteran's low back 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment she may 
have received for back complaints after military service, VA 
or private, so that relevant records can be secured.  She 
should also be advised that she may submit any other form of 
documentation which would tend to establish ongoing back 
symptoms during the post service period, such as references 
on a employment physical examination, documented sick leave 
records and the like.  Particularly useful to the Board would 
be any evidence which would tend to show the presence of a 
low back disorder during the approximately 4 year period from 
the time of the veteran's discharge from service until 
treatment was rendered by a private physician in 1996.  

Finally, the veteran should be afforded a VA orthopedic 
examination to determine if the veteran currently has a 
chronic low back disability that is related to service.  The 
Board notes in this regard that a low back disorder was 
diagnosed only by history on the veteran's most recent VA 
examination conducted in August 1997.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform her of the VA's 
heightened duty to assist him in the 
development of her claim for service 
connection for a low back disorder 
under the Veterans Claims Assistance 
Act of 2000.  The RO should also 
inform the appellant of the various 
types of documentation that can serve 
as evidence in regard to this claim.

2. The RO should obtain all clinical 
records documenting treatment for the 
veteran's low back complaints at the 
Hampton VA Medical Center from the 
time of her service discharge to the 
present.  All records obtained should 
be associated with the claims folder.  

3. Inasmuch as the treatment records 
refer to post-service work-related 
injuries, information should be 
obtained from the veteran concerning 
any workers' compensation claims or 
reports she may have filed in 
connection therewith.  All relevant 
documentation and medical examination 
reports should be obtained.  

4. The RO should also contact the veteran 
and ask her to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA who have 
treated her for low back disability at 
any time since service discharge.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should contact the named health care 
providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are 
not already of record.  All records 
obtained should be associated with the 
claims folder.  

5. Then the RO should afford the veteran 
a VA orthopedic examination to 
determine the nature and etiology of 
her low back disability.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The 
claims folder, to include a copy of 
this remand, must be made available to 
the examining physician so that the 
pertinent clinical records may be 
reviewed in detail.  The examiner 
should state that he or she has 
reviewed the claims folder in the 
examination report.  In order to 
assist in making the assessment 
requested below, the examiner should 
elicit from the veteran a history of 
injuries, symptoms and treatment 
relating to her claimed back disorder.

At the conclusion of the physical 
examination, and after a careful 
review of the record, including any 
records associated with the post-
service back injuries, the examining 
physician should provide a medical 
opinion as to:

a)  Whether the veteran currently has 
a chronic back disorder and, if so,

b) whether any current low back 
disability found on the examination is 
at least as likely as not to be 
related to the low back complaints 
noted in August 1991, during the 
veteran's period of military service; 
or whether such is as least as likely 
as not due to post-service back 
injury.

It would be helpful if the examiner 
would supply rationale for any 
opinions expressed.  

6. When the above development has been 
completed the veteran's claims for 
service connection for a low back 
disability should be reviewed by the 
RO.  The RO should first examine the 
claims folder and ensure that the 
foregoing development has been 
completed in full.  If any development 
is incomplete, including if the 
examination report does not provide 
sufficient clinical evidence, 
appropriate measures should be taken.  

7. If the benefit sought remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until she is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with the provisions of the 
Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




